20-12094-mew   Doc 12-4   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 4
                                  Pg 1 of 33




                     EXHIBIT 4
FILED: MONROE COUNTY CLERK 07/17/2020 03:38 PM                                                                                                        INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 72                                        Doc 12-4             Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                  RECEIVEDExhibit
                                                                                                                           NYSCEF:4 07/17/2020
                                                                                       Pg 2 of 33
                      MONROE             COUNTY           CLERK'S    OFFICE                            THIS        IS NOT A BILL.           THIS   IS YOUR   RECEIPT.



                                                                                             Receipt        # 2439577


                                                                                             Book           Page        C1VIL


   Return     To:                                                                            No. Pages:            32
   ANTHONY             DOUGHERTY
                                                                                             Instrument:           NOTICE        OF APPEAL


                                                                                             Control        #:               202007171041

                                                                                             Index     #:                    E2020003156


                                                                                             Date:     07/17/2020


    Posadas     de Puerto        Rico     Ass-:-:iates,     L.L.C.                           Time:     4:50:26          PM




    Condado         Plaza Acq±iWr,              LLC
    Condado         Plaza Acq±i'i=              Lagoon,      LLC
    Condado         Acquisidr        Plaza Ocean,          LLC




    Notice     of Appeal        Filing    Fee                                       $65.00


   Total     Fees Paid:                                                             $65.00
                                                                                             Employee:           CW




   State of New         York


   MONROE            COUNTY          CLERK'S          OFFICE
   WARNING            - THIS       SHEET        CONSTITUTES              THE    CLERKS
   ENDORSEMENT,    REQUIRED                           BY SECTION       317-a(5) &
   SECTION  319 OF THE REAL                         PROPERTY         LAW OF THE
   STATE       OF NEW YORK.                 DO NOT DETACH                OR REMOVE.

                                         JAMIE        ROMEO

                                MONROE          COUNTY           CLERK




                                                                                         1 of 32
 202007171041                                                                                                                                                                       Index #
                                                                                                                                                                                  INDEX     : E2020003156
                                                                                                                                                                                          NO.    E2020003156
FILED:        MONROE COUNTY CLERK 07/17/2020 03:38 PM
NYSCEF DOC. 20-12094-mew
            NO. 72                                 Doc 12-4                Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                              RECEIVEDExhibit
                                                                                                                       NYSCEF:4 07/17/2020
                                                                                   Pg 3 of 33



          SUPREME                COURT              OF THE             STATE           OF     NEW YORK
          COUNTY                OF MONROE:                       COMMERCIAL                      DIVISION



          POSADAS                DE PUERTO                     RICO        ASSOCIATES,                       L.L.C.,
                                                                                                                                    Index          No.:     E2020003156

                                                                       Plaintiff,
                                                                                                                                    NOTICE                 OF APPEAL
                                                  -against-



          CONDADO                     PLAZA           ACQUISITION,                     LLC,         CONDADO
          PLAZA             ACQUISITION                  LAGOON,                    LLC       and
          CONDADO                     PLAZA           ACQUISITION                      OCEAN,            LLC,


                                                                    Defendants.




                     PLEASE                 TAKE                                that     Defendants              Candada                 Plaza                                            Candada
                                                           NOTICE,                                                                                   Acquisition,              LLC,


         Plaza      Acquisition                  Lagoon,         LLC         and       Condado               Plaza         Acquisition                Ocean,             LLC      (collectively,



         "Defa=d==+s")                 herchy         appeal      to the       Appellate            Division            of the       Supreme               Court         of the   State     of New



         York,      Fourth           Judicial      Department,              from       each      and     every          part      of the         Order          of the    Honomhle          J. Scott



         Odorisi,      J.S.C.,          dated      July       16, 2020        and      entered        with      the       Clerk      of Monroe                  County       on July      17, 2020


         (the     "Court        Order"),           which         was      ñccessarily            affected            by     the     Decision               of     the    Honorable         J.      Scott



         Odorisi,      J.S.C.,           dated      July       9, 2020       (the      "Decision").               Copies            of     the     Court         Order      and    Decision           are


         annexed           hereto.


         Dated:      New         York,          New       York

                     July       17,      2020
                                                                                                                TARTER                   KRINSKY                   &     DROGIN,           LLP
                                                                                                                Attorneys            for         Defendants-Appellants




                                                                                                       By:

                                                                                                                        thony                      ughert
                                                                                                                 onathan                 .       emchin

                                                                                                                1350        Broadway
                                                                                                                New         York,            New     York          10018
                                                                                                                Tel.:       (212)        216-8000
                                                                                                                Email:            adengherty@tarterkrinsky.com
                                                                                                                Email:            itemchin@tarterkrinsky.com




         {Client/001768/56/02136081.DOCX;1}


                                                                                              2 of 32
 202007171041                                                                                                Index NO.
                                                                                                           INDEX   #: E2020003156
                                                                                                                        E2020003156
FILED:        MONROE COUNTY CLERK 07/17/2020 03:38 PM
NYSCEF DOC. 20-12094-mew
            NO. 72                            Doc 12-4            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                     RECEIVEDExhibit
                                                                                                              NYSCEF:4 07/17/2020
                                                                          Pg 4 of 33




         To:      KIRKLAND                     &     ELLIS      LLP
                  Attorneys            for    Plaintiff
                  Aaron           Marks
                  Joseph          M.      Sanderson

                  Jace       A.    Cearley
                   Giselle         Sedano
                   601     Lexington               Avenue
                  New        York,           New     York     10022

                   Tel.:     (212)        446-4800
                  Email:          aaron.marks@kirkland.com

                  Email:          joseph.sanderson@kirkland.com

                  Email:          jace.cearley@kirkland.com

                  Email:          giselle.sedano@kirkland.com




         {Client/001768/56/02136081.DOCX;1                }                  2



                                                                          3 of 32
 ²°²°°¹¹71041                                                                                                                                                            Index NO.
                                                                                                                                                                       INDEX
                                                                                                                                                                       I       #: E2020003156
                                                                                                                                                                                    E2020003156
                                                                                                                                                                                              56
FILED:        MONROE
                NROE COUNTY
                     COUNTY CLERK
                            CLERK 07/17/2020
                                  07/17/2020 03:38
                                             02 : 47 PM
                                                     PM)
NYSCEF
NYSCEF DOC.
       DOC.
            20-12094-mew
            NO.
            NO.  71
                72                              Doc 12-4                      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                 RECEIVED
                                                                                                                 RECEIVED Exhibit
                                                                                                                           NYSCEF:
                                                                                                                           NYSCEF:
                                                                                                                                   4 07/17/2020
                                                                                                                                     07/17/2020
                                                                                      Pg 5 of 33



         SUPREME                COURT             OF         THE         STATE           OF     NEW YORK
         COUNTY                OF     MONROE:                     COMMERCIAL                       DIVISION




            POSADAS                 DE PUERTO                     RICO

            ASSOCIATES,                     L.L.C.,                                                       Index       No.       E2020003156



                                                          Plaintiff,                                      Justice:        J. Scott         Odorisi,         J.S.C.


                         v.                                                                               NOTICE                OF     ENTRY


            CONDADO                   PLAZA           ACQUISITION,                       LLC;
            CONDADO                   PLAZA           ACQUISITION

            LAGOON,                 LLC;       and        CONDADO                  PLAZA
            ACQUISITION                      OCEAN,               LLC,


                                                          Defendants.




                   PLEASE                   TAKE           NOTICE                that   the   attached        is a true        and     correct        copy      of   an Order


         signed    by     the       Honorable             J. Scott           Odorisi     on July     16,    2020,         and    duly         entered       in the    office    of the


         Monroe     County             Clerk         on    July        17,    2020.


          Dated:    New             York,      New         York                                      Respectfully               submitted,

                        July    17,     2020


                                                                                                    /s/    Joseph         M.    Sanderson

                                                                                                    Aaron           Marks,          P.C.
                                                                                                     Joseph          M.     Sanderson

                                                                                                     Jace      A.    Cearley
                                                                                                     Giselle         Sedano
                                                                                                     KIRKLAND                   &     ELLIS           LLP
                                                                                                     601      Lexington              Avenue
                                                                                                    New        York,         New       York        10022

                                                                                                     Telephone:              (212)         446-4800
                                                                                                     Facsimile:             (212)      446-4900
                                                                                                     Email:         aaron.marks@kirkland.com
                                                                                                                    joseph.sanderson@kirkland.com
                                                                                                                    jace.cearley@kirkland.com
                                                                                                                     giselle.sedano@kirkland.com


                                                                                                                    Attorneys           for     Plaintiff




                                                                                              41 of
                                                                                                 of 32
                                                                                                    29
 ²°²°°¹¹71041                                                                                         Index NO.
                                                                                                    INDEX
                                                                                                    I       #: E2020003156
                                                                                                                 E2020003156
                                                                                                                           56
FILED:        MONROE
                NROE COUNTY
                     COUNTY CLERK
                            CLERK 07/17/2020
                                  07/17/2020 03:38
                                             02 : 47 PM
                                                     PM)
NYSCEF
NYSCEF DOC.
       DOC.
            20-12094-mew
            NO.
            NO.  71
                72                             Doc 12-4   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                             RECEIVED
                                                                                             RECEIVED Exhibit
                                                                                                       NYSCEF:
                                                                                                       NYSCEF:
                                                                                                               4 07/17/2020
                                                                                                                 07/17/2020
                                                                  Pg 6 of 33



         TO:


         Anthony          D.    Dougherty
         Jonathan         E. Temchin
         TARTER            KRINSKY             & DROGIN   LLP
         1350      Broadway
         New      York,         New     York    10018
         Telephone:             (212)    216-8000
         Email:       adougherty@tarterkrinsky.com
                     jtemchin@tarterkrinsky.com


         Attorneys        for     Defendants




                                                                     2




                                                                  2 of
                                                                  5 of 32
                                                                       29
 202°°¹¹71°41                                                                                                                                   Index NO.
                                                                                                                                              INDEX
                                                                                                                                              I       #: E2020003156
                                                                                                                                                            E2020003156
                                                                                                                                                                      6
FILED:
fi            MONROE
                NROE COUNTY
                     COUNTY CLERK
                            CLERK 07/17/2020
                                  07/17/2020 03:38
                                             0 2 : 8 2 PM
                                                       PM)
NYSCEF
NYSCEF DOC.
       DOC.
            20-12094-mew
            NO.
            NO. 72
                US
                                                      Doc 12-4            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                             RECEIVED
                                                                                                             RECEIVED
                                                                                                                      Exhibit
                                                                                                                       NYSCEF:
                                                                                                                       NYSCEF:
                                                                                                                               4 07/17/2020
                                                                                                                                 07/17/2020
                                                                                  Pg 7 of 33
                      MONROE           COUNTY         CLERK'S    OFFICE                           THIS        IS NOT A BILL.        THIS   IS YOUR   RECEIPT.



                                                                                        Receipt        # 2438924


                                                                                        Book           Page        C1VIL


     Return    To:                                                                      No. Pages:            27
     Maureen      P. Ware
     99 Exchange        Blvd                                                            M-±=-aat:             ORDER
     Rochester,      NY 14614
                                                                                        Control        #:            202007170394

                                                                                        Index     #:                 E2020003156


                                                                                        Date:     07/17/2020


     Posadas      de Puerto     Rico    Assóciates,     L.L.C.                          Time:     11:43:24         AM




     Condado         Plaza Acquisitie=,   LLC
     Condado         Plaza Acqë.aidca    Lagoon, LLC
     Condado         Acquisitian   Plaza Ocean, LLC




     Total    Fees Paid:                                                        $0.00


                                                                                        Employce:           CW




     State ofNew        York


     MONROE           COUNTY       CLERK'S        OFFICE
     WARNING           - THIS    SHEET       CONSTITUTES            THE    CLERKS
     ENDORSEMENT,    REQUIRED                  BY SECTION317-a(5)   &
     SECTION319   OF THE REAL                 PROPERTY   LAW OF THE
     STATE        OF NEW YORK.            DO NOT DETACH     OR REMOVE.

                                       JAMIE     ROMEO

                               MONROE        COUNTY         CLERK




                                                                                    6 of
                                                                                    3 of 32
                                                                                         29
 ²°²°°¹¹7104¹                                                                                                                                                                           IN Index NO.
                                                                                                                                                                                        INDEX    #: E2020003156
                                                                                                                                                                                                       E2020003156
                                                                                                                                                                                                                56
FILED:
(2            MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2½0  03:38
                                              02 : 82 PM
                                                      PM)
NYSCEF DOC.. 120-12094-mew
N             NO. 72
               9NRGE   COUNTY
                              Doc 12-4                                              Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                       RECE
                                                                                                                       RECEIVEDExhibit 4 07/17/2020
                                                                                                                                 NYSCEF:
                                                                                                                                XNQ     0
                                                                                                                                             3É5p20
                                CLERK                                                07/09/2020Pg 8 of 33
                                                                                                        05 : 10 PM)
     NYSCEF   DOC.     NO.      66                                                                                                                                    RECEIVED               NYSCEF             :   07/09   / 2 O2 O




                                                                                                                    At    an IAS           Special        Term         of-the       Supreme
                                                                                                                    Court         of the      State      of New           York,        held          in and
                                                                                                                    for     the    County          of Monroe,              at the       Monroe
                                                 .     ·
                                                                                                                    County          Hall      of Justice             located        at 99
                                                                                                                    Exchange             Blvd.         #545,     Rochester,              New          York

                                                                                                                     14613,        on the         S      day         of July,       2020.
                                                                                                                                            ..
                 Present:         Hon.        J. Scott      Odorisi,         J.S.C.


                 STATE            OF NEW              YORK
                 SUPREME                  COURT                           COUNTY                OF MONROE



                      POSADAS                 DE PUERTO                  RICO         ASSOCIATES,
                      L.L.C.,                                                                                                      Index         No.     E2020003156


                                                                Plaintiff,                                                         †PReP@@ED]                        ORDER

                                     V.

                                                                                                                                                                 .
                      CONDADO                  PLAZA           ACQUISITION,                      LLC;
                      CONDADO                  PLAZA           ACQUISITION                      LAGOON,
                      LLC;        and     CONDADO                  PLAZA            ACQUISITION

                      OCEAN,              LLC,                                                    ,


                                                                Defendants.




                                  Plaintiff          Posadas        de Puerto          Rico      Associates,          L.L.C.          ("Plaintiff"),           having           moved           by


                     Order      to Show          Cause       for    an Order           pursuant         to Section          6300       et. seq.        of the        New        York         Civil


                     Practice        Law       and    Rules,       (a)   prclimisdly                  and   permanently             enjoining            and     restraining


                     Defcndañts            Condado          Plaza        Acquisition,            LLC,       Condado           Plaza        Acquisition               Lagoon,           LLC,          and


                     Condado          Plaza      Acquisition             Ocean,         LLC       (collectively,            "Defendants"),                from         initiating        or


                     continuing           to prosecute             any    action,       suit,    or proceeding              arising        out    of the       Agreement                of


                     Purchase         and      Sale    by    and     between           Posadas          de Puerto         Rico      Associates,            L.L.C.,            as Seller,             and


                     Cesdade          Plaza      Acquisition             LLC,         as Buyer,         dated      as of November                  20,    2019         (the


                     "Agreement"),               or any        amendment              thereto,        or any       of the     trmsactions               contemplated                thereby,               in




                                                                                                        2 of
                                                                                                        7 of 32
                                                                                                             29
 202°°¹¹7104¹                                                                                                                                                                                             I1dndex NO.
                                                                                                                                                                                                          INDEX   #: E2020003156
                                                                                                                                                                                                                        E2020003156
                                                                                                                                                                                                                                 56
FILED:
(             MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              02 : 32 PM
                                                      PM
NVBTHEme
              20-12094-mew
              NO. 72 COUNTY Doc
NYSCEF DOC.. MUNRUE             12-4                                                        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                               RECEIVED  Exhibit
                                                                                                                                           NYSCEF:4 07/17/2020
                                                                                                                               RECEINEEKNES.CIEE02@'iDhM68020
                              CLERK                                                         07 /09/2020       05 : 10
                                                                                                     Pg 9 of 33       PM)
    NYSCEF   DOC.     NO.       66                                                                                                                                                 RECEIVED                  NYSCEF:           07 /09   /2020




                    any      court         cùtside         the     State      of New             York,        including         the      lawsuit           initiated         by    Defendants                 and


                    curreñtly             pending           before          the     Tribunal          of First        Instance           of Puerto           Rico,       styled            Condado            Plaza


                    Acquisition,                 LLC,       Condado               Plaza       Acquisition             Lagoon,            LLC       and       Condado              Plaza           Acquisition


                    Ocean,           LLC         v. Posadas             de Puerto              Rico       Associates,           LLC        and       Fidelity          National                Title     Insurance


                    Company,                No.      SJ2020CV02703                          (the     "Puerto         Rico      Action");             (b)     requiring            Defendants                 to


                    expunge               or obtain          release         of any         lis pendens,             notice      of pendency,                  orden         de anotación                    de



                    den:anda,              or equivalent                issued            in or as a result            of the Puerto               Rico        Action;            (c)     requiring


                    Defm±¤ts                 to obtain             dismissa!              of the Puerto             Rico      Action;          and     (d)      for     such       other          and     further


                    relief      as this          Court       deems          just      and      proper;         and



                                  Defendants                  having          moved           by Notice             of Cross         Motion           for     an Order:             (i)        pursuant           to


                    CPLR         3211(a)(4),                 dismiccing              Plaintiff's             Complaint;           (ii)    pursuant             to CPLR              § 6314             and    this


                    Court's          inherent              power       vacating             the temporary               restraining            order         entered         by         this     Court       on May



                    20,      2020;         and     (iii)     for    such          other     and      further        relief     as this      Court           deems        just       and         proper;



                                  NOW,               THEREFORE,


                                  UPON               reading           of Plaintiff's               Order       to Show          Cause,          dated         May       20,       2020          (NYSCEF


                    Doc.       13).; the          Affirmation                of Emergency                    of Aaron          Marks,          Esq.,        dated       May         19, 2020              (NYSCEF


                    Doc.       15);        the    Affidavit            of Byron             Blount,          dated      May       19, 2020             (NYSCEF                 Doc.            16),    and    the


                    exhibits          annexed              thereto          (NYSCEF                Docs.       17-25);         and       the Affirmation                 of Giselle                   Sedano,          Esq.,


                    dated       May          19, 2020              (NYSCEF                Doc.       26),     and    the      exhibits         annexed             thereto         (NYSCEF                   Does.


                    27-35,        38),       submitted               in support             of the Order             to Show             Cause;        and


                                                                             Defendants'
                                     UPON            reading           of                                Notice       of Cross-Motion,                      dated       June        4, 2020             (NYSCEF


                    Doc.       41);        and     the      Affirmation               of Anthony               D. Dougherty,                Esq.,          dated       June        4, 2020             (NYSCEF


                    Doc.       42),        and     the      exhibits         annexed               thereto      (NYSCEF               Does.        43-57);             and



                                                                                                                       2
                                      .




                                                                                                                  8 of
                                                                                                                  S of 32
                                                                                                                       29
 ²°²°°¹¹7104¹                                                                                                                                                                                         IE Index NO.
                                                                                                                                                                                                      INDEX    #: E2020003156
                                                                                                                                                                                                                     E2020003156
                                                                                                                                                                                                                              56
FILED:
(             MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              02 : 82 PM
                                                      PM|

                                                                                                                                                      W
NYSCEF    DOC.  20-12094-mew Doc 12-4
              · NO. 72
                                                                                       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                          RECEIVEDExhibit
                                                                                                                                   NYSCEF:4 07/17/2020
                                                                                                                                                   020
  18112E0   F M6bIRUE   COUNTY CLERK                                                   07/09/2020Pg 10 of 33
                                                                                                           05 : 10        RECEghWCV20
    NYSCEF   DOC.     NO.       66                                                                                                                                                RECEIVED                 NYSCEF        :   07/09/2020




                                  UPON              reading         of the Affirmation                       of Aaron            Marks,           Esq.,       dated        June     10, 2020           (Doc.


                    60),    and      the        exhibit       annexed            thereto      (NYSCEF                 Doc.         61);     and       the      Affidavit          of Carlos           A.


                    Valldejuly,              Esq.,        dated     June         9, 2020       (NYSCEF                 Doc.        62),     and       the      exhibit        annexed             thereto


                    (NYSCEF                Doc.        63);       and



                                  UPON              oral      argument            on June        16, 2020             at Special            Term,             through         Skype         for    Business,


                    from       Kirkland            &      Ellis     LLP,        attorneys        for     Plaintiff,              and   from          farter         Krinsky         &    Drogin            LLP,


                    attorneys          for       Defendants;               and



                                  After          due      deliberation            having        been          had     thereon,            and       the    attaclied          Decision            having       been



                    issued;


                                  IT      IS     HEREBY                   ORDERED               that         Plaintiff's           application                for    an anti-suit           injunction              is



                    GRANTED,                     and       accordingly,
                                                                    .                                                                           .

                                  IT      IS     FURTHER                    ORDERED                   that      Defendants                shall      not       iñitiate       or continue             to


                    prosecute            any       action,        suit,     or proceeding               arising            out    of the        Agreement,                 or any       ameñdment


                                   or any           of the        trañs.            as contemplated                                        in any          court       outside        the     State        of New
                    thereto,                                                                                              therchy,


                    York,       including              the    Puerto        Rico      Action;          and


                                  IT      IS      FURTHER                   ORDERED                   that      Defendants                shall       expunge             or obtain         a release          of



                    any     lis péñdéñs,               or the       equivalent             thereof,          issued         in or as a result                  of the      Puerto        Rico       Action;


                    and


                                  IT      IS      FURTHER                   ORDERED                   that-Defendants                     shall       obtain         dismissal          of the        Puerto


                    Rico       Action;           and


                                                                                                                Defcñdañts'
                                  IT       IS     FURTHER                   ORDERED                   that                                 Cross-Motion                    to ainmics             under      CPLR


                    3211(a)(4)             is DENIED;                     and




                                                                                                                      3




                                                                                                               9 of
                                                                                                               4 of 32
                                                                                                                    29
 202007171041                                                                                                                                            E Index NO.
                                                                                                                                                        INDEX    #: E3n36662156
                                                                                                                                                                     -------
                                                                                                                                                                       E2020003156
                                                                                                                                                                                56
FILED:        MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              O2 : 82 PM
                                                      PM
NYSCEF DOC.  20-12094-mew Doc 12-4
         C . NO. 72
                                                                     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                        RECEIVED
                                                                                                        RECE
                                                                                                                Exhibit
                                                                                                                  NYSCEF:  4 07/17/2020
N
            MONROE    COUNTY CLERK                                   07 /09/2020       05 : 10                   XN)j§CEf20  970 ( 37J/52602 0
                                                                             Pg 11 of 33       PM]
 NYSCEF   DOC.     NO.     66                                                                                                        RECEIVED             NYSCEF:·07/09/2020




                                                                                     Defendants'
                               IT    IS   FURTHER          ORDERED           that                         Cross-Motion          to vacate       the     temporary


                 restraining         order   entered     by   this   Court   on May      20,     2020     is DENIED;          and


                               IT    IS   FURTHER          ORDERED           that    pursuant       to CPLR        3211(f),     Defcadants            shall


                 answer        the   Complaint         (NYSCEF        Doc.   1) within     ten     days    after   service     of notice       of entry       of this


                 Order.




                                                                                                    E




                                                                                                               Hon.      J. Scott   Odorisi,      J.S.C.




                                                                                     B ofof 232
                                                                                    10        9
 202007171041                                                                                                                                       IE Index NO.
                                                                                                                                                    INDEX    #: E2020003156
                                                                                                                                                                   E2020003156
                                                                                                                                                                            56
FILED:
[i            MONROE
                ,NROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              02:B2 PM
                                                    PM
N
  W1%M4
NYSCEF DOC. I 20-12094-mew
              NO. 72
                NRUE  COUNTY
                             Doc 12-4
                               CLERK
                                                                            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                            07/09/2020Pg 12 of 33
                                                                                                08:40          RECEIm
                                                                                                               RECEIVEDExhibit
                                                                                                                        W.C
                                                                                                                        NYSCEF:4 07/17/2020
                                                                                                                                        020
                                                                                                      PM)
     NY5CEF   DOC .        NO.     65              .                                                                                    RECEIVED        NY SCEF :   07 /09/2020

                           MONROE         COUNTY        CLERK'S    OFFICE                               THIS    IS NOT      A BILL.    THIS   IS YOUR    RECEIFL



                                                                                              Receipt     # 2432515


                                                                                              Book       Page       CIVIL


         Return    To:                                                                        No. Pages:       22
         Maureen      P. Ware
         99 Exchange        Blyd                                                              L-±±2nt:         DECISION         AND     ORDER
         Rochester,       NY     14614

                                                                                              Control     #:             202007090870
                                                                                              Index #:                   E2020003156


                                                                                              Date: 07/09/2020              .


          Posadas de Puerto Rico Associates,              L.L.C.                              Time:     4:40:28     PM




          Condado        Plaza Acç±i±r          LLC
          Condado        Plaza Acquisition     Lagoon,     LLC
          Condado        Ag!;i±n          Plaza Ocean, LLC




                                                                                                                                                          *
         Total Fees Paid·                                                         $0.00


                                                                                              Employee:        ARC




          State of New York


         MONROE COUNTY                    CLERK'S OFFICE
         WARNING            - THIS       SHEET CONSTITUTES            THE    CLERKS       .
          ENDORSEMENT,   REQUIRED                      BY SECTION      317-a(5)   &
          SECTION 319 OF THE REAL                           LAW OF THE
                                                       PROPERTY
          STATE     OF NEW YORK.              DO NOT DETACH   OR REMOVR


                                           JAMIE       ROMEO

                                   MONROE       COUNTY        CLERK




                                                                                       8 ofof 29
                                                                                      11       32
                                                                                                                                                                                                                   -
    ² 2                                                                                                                                                                                 IE
                                                                                                                                                                                         INDEX   #: E2020003156
                                                                                                                                                                                           Index NO.            56
                                                                                                                                                                                                       E2020003156
fl FILED: MONROE
            NROE COUNTY CLERK
                 COUNTY CLERK 07/17/2020
                              07/17/2020 02
                                         03:38
                                            : 8 2 PPM
NYSCEF DOC. 20-12094-mew
            NO. 72                                      Doc 12-4                   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                      RECEIVEDExhibit
                                                                                                                      RECE]WgggN
                                                                                                                                      4 07/17/2020
                                                                                                                                 NYSCEF:       02 0
                                                                                   O      Pg 13 of 33
 NYSCEF   DOC .     NO .     65                                                                                                                                     RECEIVED             NYSCEF:                 07 /09   /2020




              STATE            OF NEW         YORK
              SUPREME                    COURT                         COUNTY                  OF MONROE




              POSADAS                    DE.PUERTO                  RICO           ASSOCIATES,                     LLC,




     -                                                                  Plaintiff,




                             -vs-                                                                                                               Index          #:        E2020003156


              CONDADO                     PLAZA          ACQUISITION,                        LLC,
              CONDADO                     PLAZA          ACQ        UISITION                LAGOON,               LLC,
              and           CONDADO                PLAZA          ACQ        UISITION               OCEAN,              LLC,


                                                                        Defendants.




                                                                                                Special         Term
                                                                                               June       16,    2020


                                                                                             APPEARANCES


                                         Aaron      Markst          Esq.                                                           Anthony          D.     Dougherty,                   Esq.
                               KIRKLAND                  & ELLIS             LLP                                         TARTER                KRINSKY                   & DROGIN,                LLP
                                     Attomeys             for    Plaintiff                                                           Attomeys              for       Defeñüâñts




                                                                                                 DECISION




              Odorisi,              J.


                              This        action        arises       out      of       an    alleged       breach         of       an     agrêêment                 to     sell   the     Condado


                  Plaza      Hilton        in Gan        Juan,       Puerto            Rico.     Pending           before          this    Court         is Plaintiff's,            Posadas                 de


                  Puerto       Rico        Accria'as,               LLC's          ("Pdsadas"),                 Order       to     Show        Cause             seeking           the     following


                  relief:    (1) preliminarily              and       permanently                 enjoining         and          restraiñiñg        Defendants                    from         initiating


                  or coñtinuing             to     prosecute            any        action,        suit    or prcceeding                   arising        out        of    the     Purchase              and




                                                                                                        9 of
                                                                                                       12    29
                                                                                                          of 32
 ²°²°°¹¹7104¹                                                                                                                                                                                                            IE Index NO.
                                                                                                                                                                                                                         INDEX    #: E2020003i56
                                                                                                                                                                                                                                        E2020003156
                                                                                                                                                                                                                                                 56
FILED:
(2            MONROE
                NROE COUNTY
                     COUNTY CLERK
                            CLERK 07/17/2020
                                  07/17/2020 03:38
                                             02 : 32 PM
                                                     PM
NYSCEF
N      DOC. 20-12094-mew
            NO. 72                                               Doc 12-4
                                                                             LERK
                                                                                                 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                    RECEIVED
                                                                                                                                    RECEI
                                                                                                                                            Exhibit
                                                                                                                                             NYSCEF:4 07/17/2020
                                                                                                                                                             020
                                                                                                 07/09/2020Pg 14 of 33
                                                                                                                    05:40E
     NYSCEF   DOC.         NO.    65                                                                                                                                                               RECEIVED               NYSCEF:                07/09/   2020




                                                                                                                              -2-


                     Sale        Agreement                     between                    Posadas                 de     Puerto                Rico         Associates,                       LLC,          as        Seller,          and


                     Condado               Plaza         Acquisition                      LLC,       as        Buyer,          dated           November                    2019            in any         court           outside        of


                     the     State         of    New          York,         including               the        lawsuit         initiated             by     Defêñdants                       and     currently              pending


                     before          the        Tribunal              of     First         Instance               of     Puerto              Rico:         Condado                    Plaza          Acquisitioñ,                   LLC,


                     Condado               Plaza            Acquisition                   Lagoon.               LLC       and         Condado                   Plaza          Acquisition                   Ocean               LLC        v.


                     Posadas               de     Puerto          Rico            Associates,                   LLC       and           Fidelity           National            Title          Insurance                  Comp_any,


                     No.      SJ2020CV02703                                (the          "Puerto           Rico         Action");              (2)       requiring             Defendants                     to      expunge            or


                     obtain       a release                 of any          lis pendens,                    notice            of pendency,                      onten          de     anotación                  de      demanda,


                     or     equivalent                 issued               in      or      as      a     result          of        the        Puerto              Rico        Action;               and           (3)      requiring


                     Defendants                  to    obtain           dismissal                  of the         Puerto            Rico        Action.             The        Order           to    Show             Cause          also


                     included           a TRO               provision                which           was         granted             by      the         Court:



                                                      [P]ending                  hearing           and         determination                    of this           application                 and      the

                                                      entry      of        an      Order           thereon,              or     until        further            Order          of     this     Court,
                                                      Defendants                         are       temporarily        enjoined                             and          restrained                  from

                                                      taking          any          action            in the    Puerto     Rico                       Action,              or    in     any          court
                                                      other       than            this      Court,         to     prevent             Posadas                from          prosecuting                  its
                                                      claims           in this            Court.          . . .


                                     Defendants,                  Condado                      Plaza           Acquisitions                    LLC         ("CP         Acquisition"),                      Condado                 Plaza


                     Acquisition                Lagoon,               LLC          ("CP        Lagoon"),                and         Condado                Plaza          Acquisition                 Ocean,               LLC       ("CP


                     Ocean")               (cG||êctively                    "the          Buyer"),               cross          move               for      an       order:            (1)         pursuant                to     CPLR


                     3211(a)(4)                 dismissing                 the      Moñrce              County            Complaintdated                             May        18,        2020;        and         (2)     pursuant


                     to CPLR6314                       and      this        Court's              inherent              power,           an     order         vacating                the     temporary                   restraining


                     order       entered               on      May          20,      2020.                 .


                                     Based            upon        a review                 of:     Plaintiffs             Order           to    Show              Cause             dated           May       20,        2020        (Dkt.


                     #13),       the       Affirmation                 of        Emergency                     of Aaron             Marks,               Esq.       dated            May       19,      2020             (Dkt.      #15),




                                                                                                                        13 of 32
(1²°²°°¹¹7¹°41                                                                                                                                                                                                                   IE
                                                                                                                                                                                                                                  INDEX   #: E2020003156
                                                                                                                                                                                                                                    Index NO.            56
                                                                                                                                                                                                                                                E2020003156
 FILED: MONROE
          NROE COUNTY CLERK
               COUNTY CLERK 07/17/2020
                            07/17/2020 02:82
                                       03:38 PM
                                             PM
NNYSCEF          DOC. 20-12094-mew
                      NO. 72                                              Doc 12-4                       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                         08:&O  P1
                                                                                                                                            RECEIVEDExhibit
                                                                                                                                           RECE      NYSCEF:4 07/17/2020
                                                                                                                                                                  ½   20
                                                                                                                Pg 15 of 33
    NYSCEF        DOC.        NO.         65                                                                                                                                                              RECEIVED                  NYSCEF:                O'7/09/2020




                                                                                                                                       3.


                         the     Affidavit               of    Byron           Blount             dated          May         19,      2020,             with      exhibits             (Dkt.            #16);         the       Affirmation


                         of     Giselle                                   Esq.             dated                                                  with         exhibits             (Dkt.           #26)-            all    submitted                 in
                                                    Sedano,                                               May          19,       2020,

                                                                                                                         Defendants'
                         support               of the          Order           to     Show             Cause;                                             Cross            Motion              to       Dismiss                 and     Vacate


                         dated           June        4, 2020              (Dkt.           #41),         the      Affirmation                  of Añthony                  D.        Dougherty,                      Esq.        dated          June



                         4,                       with         exhibits               (Dkt.            #42)-          submitted                   in     support               of     the           Cross              Motion               and       in
                                2020,


                         opposition                 to the          Order            to     Show          Cause;             the        Affirmation                 of Aaron                  Marks,                Esq.        dated          June


                         10,        2020,          with        exhibit          (Dkt.           #60),          the     Affidavit             of    Carlos           A.      Valldejuly,                       Esq.         dated        June          9,


                    . 2020,              with       exhibit            (Dkt.                      submitted                in                     and      in opposition                      to        the     Cross              Motion,          as
                                                                                     62)7                                         reply


                         well       as      upon          oral        argument                   heard          via    Skype            at Special                 Term,             this      Court             hereby               GRANTS

                                    Plaintiffs'                                                                                         Defendants'
                         the                                  requested                relief,          and          DENIES                                               cross         motions.




                                                                                                                     LAWSUIT                  FACTS


                                          On        November                   20,         2019,          after        negotiations                      in New            York         through                  New            York-based


                         real         estate             la       yers,        Posadas                   and          CP        Acquisition                    entered               into           a    Purchase                     and         Sale


                         Agresment                   ("the         Agreement"),                         whereby              Posadas                   agreed          to selland                   CP Acquhition                        agreed


                         to     purchase                  the         Condado                   Plaza           Hilton           in    San         Juan,           Puerto              Rico.             CP          Acquisition                  then


                         assigned                 its rights           and          obligations                 under           the     Agreementto                        its affiliates,                    CP      Lagoon             and        CP


                         Ocean,                through             Notices                of     Assignment.                     CP Acquisition,                          CP         Lagoon                   and          CP      Ocean           are


                         each            limited          liability        companies                      afa!!ated              with        Capital             Partners,                  Inc.,        the        New         York-based

                                .                                                                                                                                                                         .
                         family           office          of      Roys         Poyladjis.


                                           Afterexecution                           of the        Agreement,                    over        the        next      few       months,                  Buyersought                       to extend


                         the         clGsing              date,        stating                 that      it was          seeking                  debt         financing                or         equity             co-investors                    on


                         acceptable                   terms            and          also        that      it was         facing             delays            in obtaining                  tax         concessions                     from        the




                                                                                                                                14 of 32
 ² ² ¹¹7104¹                                                                                                                                                                                                                       IEindex#:E2020003156
                                                                                                                                                                                                                                   INDEX NO. E202000315656
FILED:       MONROE
               iTROE COUNTY CLERK
                     COUNTY CLERK 07
                                  07/17/2020
                                     /17 /2020 03:38
                                               02 :32 PM
                                                      PH
NNYSCEF    DOC. 20-12094-mew
                NO. 72                                            Doc 12-4                             Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                          RECEIVEDExhibit
                                                                                                                                          RECEW    NYSCEF:4 07/17/2020
                                                                                                                                                                    20
                                                      UNTY                CLERK                        07 / 09/ Pg
                                                                                                                 202      08 : 40
                                                                                                                   16 Oof 33      PM
  NYSCEF    DOC .   NO.         65                                                                                                                                                                          RECEIVED                NYSCEF:                  07/09/2020




                                                                                                                                         4.


                Puerto          Rican                treasury.               Pursuant                    to      the         Agreement,                     Buyer                could          extend           the         closing             date


                until      no        later           than         February                      28,.     2020               upon             payment              of        $1      million            in    additional                  eamest


                mcñêy,           bringing                  the      total        to $4.1                million.             On December                          18,       2019,          CP Acquisition                          exercised


                that     option            to adjourn                     the        closing             date          to     February                28,     2020.               On February                    28,         2020;          Buyer


                sought           a further                    extension                        until       NIarch                 6,     2020,            again         for        the         purpose              of       finding             debt



                fiñãñcing                 or     equity             co-investers.                            The            parties             entered             into           the         First        Amendment                       to    the


                Agreement.                                                           .


                                As        the         March            6,       2020              closing              date             approached,                     Buyer             again             asked            to     delay          the


                closing,          stating               that        it was               not      prepared                   to close.               Posadas                 agreed               to   another               extension                  to


                March                                            and        also           insistad               on         several               additional                 terms             set     forth          in    the          Second
                                17,            2020,


                Amendment                         to       the      Agreement,                           including                     depositing                 an        additional                 $1      million             of     eamest



                money,               Buyer's                 agreement                          to      waive               all        conditions                 precedent                     to.                          and          also      an
                                                                                                                                                                                                       closing


                agreement                      that        if the         deal           failed         to close,                  Posadas                could         immediately                         release               the     eamest



                money            as       liquidated                   damages                       and         Buyer             would            not     have            a right        to      object         to        such         release.


                                Due             to     the        Covid-19                      pandemic,                         pn         March         15,         2020            Governor                 Wanda                   Vázquez


                Garcsd               of        Puerto             Rico           ordered                   the      closure                   of     non-essential                        governmental                            operations,


                businesses                      and         public          accommodations                                        and         ordered         an        island-wide                     curfew.              Notaries             and


                law     offices              were            consequently                             closed,            and            the     March             17,       2020          closing             could          not         proceed.


                Posadas                and           the      Buyer             entered                 into      the        Third            Amendment                      to the        Agreement,                       rescheduling


                the     closing                for     the        later         of April               17,      2020              or five          days      after           real        estate             closiñgs              were       again


                possible              in Puerto                   Rico,              as        long      as       that        date            was         before            July         31,      2020.


                                On May                     1, 2020,              Govemor                       Vázquez                   authorized                notaries                and         law      offices             to    resume


                operations                      as      of       May            4,        2020.            Though                      not     required                by        any      agreements                         betweeñ                the




                                                                                                                              15 of 32
                                                                                                                              10 of 29
 2 2 ¹                                                                                                                                                                                                           IE Index NO.
                                                                                                                                                                                                                 INDEX    #: E2020003156
                                                                                                                                                                                                                                E2020003156
                                                                                                                                                                                                                                         56
FILED:
(      MONROE
         NROE COUNTY
              COUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 03:38
                                      02:82 PM
                                            PM)
NYSCEF DOC. 20-12094-mew
            NO. 72                                               Doc 12-4                     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                 RECEIVEDExhibit
                                                                                                                                          NYSCEF:4 07/17/2020
                                                     UNTY                CLERK                07/09/2020Pg 17 of 33
                                                                                                                 08:40 PN]
    NYSCEF   DOC.         NO.         65                                                                                                                                                    RECEIVED               NYSCEF:               07/09/2   020




                                                                                                                       -5-


                    parties,           on      May        4,     2020,          Posadas               notified         Buyer              that     the       closirig               was       now         scheduled                for


                    May         11         2020.         Buyer          objected            to the          closing          date         by     letter          dated          May         6,     2020      and         did     not        .


                    appear             at the        Closing.


                                      Ön May             8, 2020,           Buyer          filed     suit     in the         Tribunal            of First              Instance             in San         Juan,          Puerto


                    Rico        and         sought         and          received            an     order         allowing            it to       record            a lis       pendens               e× parte             before


                    Posadas                 was      aware          of      the      Puerto           Rico        lawsuit.
       .                                                                                                                                                                                                           .
                                      Posades             sent          Defendants                  a letter          on     May          13,     2020,            demanding                      withdrawal               of    the


                    lis   peñdens                  and         noting        that      the         Agreement                  contains               an      exclusive                    jurisdiction             provision



                    desigñating                    New York              Supreme              Court          and      the      United            States            District           Court         for    the     Southern


                    District           of New         York         as     the       only      appropriate                  jurisdictions.                  Defendants                       rejected         the         request


                    to dismiss                the     Puerto             Rico       action.




                                                                                              PROCEDURAL                             HISTORY


                                      Defendants                  herein          commenced                      an        action         on      May        8,        2020          in     the     Tribunal             of     First


                    instance                in San        Juan,          Puerto            Rico       and        sought             and        received                an     order         allowing             it to    record


                    a lis pendens                    on    an      ex     parte        basis          before          Posadas                  was        aware              of the         Puerto          Rico         lawsuit.


                    The         iis    pendens             has          enjoined            Posadas                from        remarketing                       the        hotel     to      any        other         potential


                    buyers,            as      it renders           title       practically            unmarketable                        during          the         pendency                   of the     Puerto             Rico


                    Action.             In the       Puerto             Rico        Action,          the     Buyer           demanded                     that         Posadas               transfer            the     hotel      to


                    them          at a much                lower         price,        claiming              that      the      doctrine             of     rebus              sic    stantibus              enabled               the

                                                                                                                                                                         parties'
                    court         to       rewrite        the     fundamental                      price      and          other      terms           of the                                 Agreement,                   among


                    other         arguments.




                                                                                                                    16 of
                                                                                                                    13 of 32
                                                                                                                          29
 2 2 ¹                                                                                                                                                                                                                     IE index NO.
                                                                                                                                                                                                                           INDEX    #: E2020003156
                                                                                                                                                                                                                                          E2020003156
                                                                                                                                                                                                                                                   56
FILED:
(      MONROE
         NROE COUNTY
              COUNTY CLERK
                     CLERK 07/17/2020
                           07/17/2020 03:38
                                      02:82 PM
                                            PM1
NYSCEF
N      DOC. 20-12094-mew
            NO. 72          Doc 12-4                                                              Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                     RECEIVED
                                                                                                                                     RECE
                                                                                                                                             Exhibit
                                                                                                                                              NYSCEF:4 07/17/2020
                                                                                                                                                              020
                       UNTŸ                                                CLERK                  07/09/2020Pg 18 of 33
                                                                                                                      08:40 PMl
    NYSCEF   DOC.        NO.        66                                                                                                                                                               RECEIVED.NYSCEF:                               07/09/2020




                                                                                                                                                                                                           ..        .
                                                                                                                                -6-


                     .              This        action             was         cornmenced                       on     May       18,     2020,             when         Posadas                 submitted                 anexparte


                    order       to       show        cause.                The         following                TRO          provision                 was         granted             by      the     Court:



                                                   [P]ending                    hearing             and         determination                        of this         app|ication                and     the

                                                   entry             of    an     Order             thereon,              or     until        further              Order         of     this        Court,
                                                   Defendants                           are       temporarily                       enjoined                  and          restrained                 from

                                                   taking                 any     action             in        the     Puerto               Rico           Action,          or    in     any          court
                                                   other             than        this        Court,             to    prevent            Posadas                from          prosecuting                    its
                                                   claims                 in this        Court.            . . .


                                    Posadas                   at     the        same          time         also         moved               for      summary                judgment                  in the             Puerto         Rico


                    action.


                                    On      May           19,        2020,             Defendants                      served           a written                  demand               on      Posadas                   pursuant             to


                    CPLR            Rule        511(b)              to change                 the      place            of trial        from          Monroe               County              to the         Commonwesith


                    of Puerto              Rico      claiming;                   (1)    the     forum                selection              clause            was       not      enforceable                       for    a New         York


                    forum           on      May          8,        2020,         (2)     none             of     the     parties              reside           or      have           offices          located              in      Monroe


                    County,              and       (3)        the        real     estate            at issue             is located                   in Puerto               Rico.




                                                                                                          LEGAL              DISCUSSION


                                     Motion          to        Dismiss


                                     CPLR            3211(a)(4)                        allows             for        dismissal               where              "there            is    another                 action            pending


                    between               the      same              parties           for    the         same          cause            of action              in a court              of any         state             or the      United


                    States;           the       court              need         not     dismiss                 upon         this      ground                but      may        make            such           order          as    justice


                    requires,              . . ". "It          is well          settled         that            where.           . . 'there                is a substantial                     identity             of the         parties,


                    the       two        actions              are        sufficiently                similar,            and          the         relief      sought             is substantially                        the      same,         a


                    court.had               broad             discretion                in determining                       whether                 an     action          should             be    dismissed                   pursuant

                                                                                                                                                                                 pending."'
                    to CPLR                3211(a)(4)                     on    the      ground                that     there          is another                  action                                    Goodvear                 v New




                                                                                                                         la
                                                                                                                         17 of
                                                                                                                            of 32
                                                                                                                               29
 202°°¹¹7104¹                                                                                                                                                                                                                     IE Index NO.
                                                                                                                                                                                                                                  INDEX    #: E2020003156
                                                                                                                                                                                                                                                 E2020003156
                                                                                                                                                                                                                                                          56
FILED:
(             MONROE
                NROE COUNTY
                     COUNTY CLERK
                            CLERK 07/17/2020
                                  07/17/2020 03:38
                                             02 : B2 PM
                                                     Ply
NYSCEF DOC. 20-12094-mew
N           NO. 72  COUNTY
                           Doc 12-4
                             CLERK
                                                                                                       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                       07 /09/2020        05 : & O PN1    RECEIVED   Exhibit
                                                                                                                                                      NYSCEF:4 07/17/2020
                                                                                                                                          RECEINBHt9NASE20MREr$jllGr1630 20
                                                                                                                Pg 19 of 33
    NYSCEF   DOC.          NO.     65                                                                                                                                                                    RECEIVED                  NYSCEF:                07/09/2020




                                                                                                                  .                      -7-


                                                                                                                                                                           (4*
                York             State        Department                           of     Health,              163           AD3d          1427,              1430                 Dept         2018)         (citation              omitted).


                    "'In    determining                    whether                   two        causes                 of action               are     the         same,          we consider                 (1)     [whether]               both


                suits            arise         out        of    the         same               actionable                        wrong           or    series             of wrongs0                 and       (2)        as      a practical


                    matter,            [whether]                there              [is]       any     good                 reason          for        two     actions             rather        than         one          being        brought

                                                      remedy."'                                                                                                                                                      (4th
                    in seeking                the                                    Red          Bam             Country,                LLC         v Tronbly,                 120      AD3d          1537


                    (citation            omitted).-                  CPLR                 3211(a)(4)                       "vests          a court                 with      broad            discretion              in       considering


                    whether              to    dismiss                 an      action                on      the           ground              that         another              action         is pending                 between               the

                                                                                                                      action:"
                    same          parties            on        the     same                cause            of                            Whitney              v Whitney,                  57     NY2d          731,           732       (1982).


                                   Here,            this        pending                   action            and            the      Puerto             Rico         Action          involve            the    same               parties        and

                                                                                                                            Defêñdañts'
                    arise        out     of the            same              subject                 matter.                                                 dismissal              motion             hinges             upon        whether


                    the     Agreement's                        forum           selection                    clause                is enforceable.                         Defendants                 contend              that     the     forum


                    clause          is unenforceable                                because                  New             York         state        courts             were         inaccessible                 on      May        8, 2020.


                . As        a result,           the        first-in-time                       rule         should                control.              Defendants                     also      contend              that         the     forum


                    clause          is unreasonable                                 and        Moñroe                   County             is not           a proper              forum         under         the         forum          clause.


                                   The         Agreement                           provides                 for        the       application                  of     New         York         law,     with         the        exceptioñ             of


                    the      techñica|ities                     of     conveying                       title          to     real       estate           in    Puerto             Rico        and       certain            tax       matters:


                                                     Governing                            Lawl            This               Agreement                        shall          be         governed                by,
                                                     interpreted                          under,            and            construed                  and      enforced                 in accordance

                                                     with,            the          laws         of     the            State          of        New          York,          provided,              however,
                                                     that            the      laws             of     the         Commonwealth                                shall         govern             laws,         rules
                                                     and         regulations                         governing                    the     conveyance                        of real                           and
                                                                                                                                                                                           property
                                                     the        tax         consequence                                matters             set        forth         in Section             4.2(f).


                    Agreement,                      §14.13                 (Dkt.          #17).


                                 . Likewise,                    the         parties                 agreed                 to. the         exclusive                  jurisdiction               of      New          York           courts          to


                    resolve            disputes                 arising                 out     of     the            Agreement                   or the            sale         transaction:




                                                                                                                                  13 ·of
                                                                                                                                  18      29
                                                                                                                                      o f 32
                                                                                                                                                                                                                          IE Index
                                                                                                                                                                                                                          INDEX          #: E2020003156
                                                                                                                                                                                                                                         NO.            56
                                                                                                                                                                                                                                               E2020003156
FILED: MONROE
         NROE COUNTY CLERK
              COUNTY CLERK 07/17/2020
                           07/17/2020 003:38
                                        2 : 8 2 PM
                                                PN]
NYSCEF DOC. 20-12094-mew
N           NO. 72         Doc 12-4                                                        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                              RECEIVEDExhibitNYSCEF:   4 07/17/2020
                                                                                                                              RECEINEGleWilll$galltagglR@ggifj%020
                      UNTY   CLERK                                                                            05:40%
                                                                                           07/09/2020Pg 20 of 33
 NYSCEF   DOC.         NO.    65       .                                                                                                                                                            RECEIVED                  NYSCEF:           07 /09   /2020




                                                                                                                            -8-


                                             Submission                      to Jurisdiction.                           Buyer            and        Seller            each         irrevocably
                                             submits               to    the         exclusive                jurisdiction                   of      (a)      the       Supreme                     Court
                                             of     the       State             of      New           York           and           (b)     the          United              States             District
                                             Court          of the           Southem                      District            of    New        York            for      the     purposes                    of

                                             any           suit,         action                or         other             proceeding                        arising             out          of     this
                                             Agreement                       or any            transaction                     contemplated                           hereby.             . . Buyer
                                             and         . Seller            each           irrevocably                       and          unconditionally                           waive            any
                                             objection                  to        the           laying             of         venue             of         any          action,               suit          or

                                             proceeding                      arising              out of           this        Agreement                       or     the       transactions
                                             coñtêmplated                            hereby               in (x)        the        Supreme                 Court            of the            State         of
                                             New           York            and           (y)        the       United                States               District             Court            for     the
                                             Southern                   District           of       New           York,            and      hereby                further          irrevocably
                                             and          unconditionally                           waives              and        agrees               not     to plead              or claim              in

                                             any         such    court    that                  any         such            action,         suit        or proceeding                         brought
                                             in any           such           court         has            been          brought              in an            inconvenient                     forum.


                 jd.    at §14.14.


                                             Court           Closure


                                                                                                                                                                                                      Rico'
                              Pursuant               to     Admiñistrative                            Order              AO/78/20,                      when            the       Puerto                                 Action         was


                 commenced                   on     May        8, 2020,                 New           York         courts             were           not       available                for     the       commeñcernent


                 of a new           action         due      to the           COVID-19                       pandemic.                     Defendants                     assert           that        as         of     May       8, 2020


                 (with       the     May          1.1,     2020           closing               date         announced                         by       Posadas                 looming),                    the         parties         had


                 clearly           demonstrated                     that          they          had          differing                   expectations                       and         |ñtêrpretations                           of    their


                 respective                obligations                     under                the          Agreement.                           Defendants                          contend                    that           because


                 commencing                   a     suit       in       New            York           was          impossible                      at      that         time,           it was            incumbent                     upon


                  Defendants               to conunonce                         suit     and          seek         an emergency                            application                   in Puerto                    Rico,      the     only


                 available           court        of competent                         jurisdiction,                 and           the     court           with       in rem            jurisdiction                    over      the    real


                 estate        at issue.


                               There         is a dearth                   of     case              law     in New                 York        addressing                     this       situation                    arising      during




                               '                                                                                             "state."
                                    Puertó        Rico     is, for the these                    purposes,               a                   See Gen.                 Constr.         Law       §47.




                                                                                                                     19 of
                                                                                                                     14 of 32
                                                                                                                           29
  ²®²                                                                                                                                                                                                                           ñ1ndaRE202üüü5156  56
                                                                                                                                                                                                                                INDEX NO. E2020003156
 FILED:
fi      MONROE
          NROE COUNTY CLERK
               COUNTY CLERK 07
                            07/17/2020
                               /17 / 2020 03:38
                                          02 : 82 PM
                                                  PM
             20-12094-mew                                                 Doc 12-4                      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                           RECEIVEDExhibit
                                                                                                                                           RECE
                                                                                                                                                           4 07/17/2020
                                                                                                                                                                     20
NNYSCEF DOC. NO. 72                                                                                                                                 NYSCEF:
                                                                         Y        CLERK                           202
                                                                                                        07 / 0 9/Pg 21 of 0 8 : 40
                                                                                                                       0 33        P
         NYSCEF   DOC.        NO.       65                                                                                                                                                                RECEIVED                  NYSCEF:                 07/09/2020


                                                                                                                                                                      .


                                                                                                                                          9


                         unprecadented                         circumstances,                            The         evolving                 COVID-19                    case          law      in the        United          States            and


                         New          York's           case              law         and         statutes,                  however,                     provide             a    framework                    that         compels              .the


                     conclusion                       that          a        temporary                   closure                  of     the             New         York          state            court        system                did       not



                         permanently                    invalidate                   the     Agreement's                            exclusive                   jurisdiction             provision.


                                        Both          parties                to     this        action              cite       to      Conduent                     Business                 Services,                LLC       v     Skyview



                         Capital,              LLC,           No.         2020-0232                      (Del.              Ch.         Mar.             30,        2020).             There,          the       Delaware                    Court

                                                                                                                                    relief"
                         determined                that         "emergent                       or expedited                                        sought            during           the      COVID-19                   court        closure


                     would              not      be      denied                   because                of    a       New             York         forum-selection                            provision.             S_ea         Conduent


                         Transcript               33:11-13                        (Dkt.         #56).          The             Court           continued,                    however,                noting            that         while          the


                         Delaware               court          should                  intervene               in "a           situation                 that      warranted                   expedited               and         potentially


     s                   emergent               relief",            nonexpedited                         relief            should             be        handled           by the          selected             forum,              New       York.


                         M.      at 40:4-17..


                                         Likewise,                  in       Hart         v Wallis,                 2020            WL         2467799,                   *8      (ED          Mo     Eastern                Div      May          13,


                         2020),          the     court          ruled             on      a TRO           application                     despite                a forum          selection               clause,             because              the


                         application               came              to       the       court       on        an      emergency                          basis        due        to the          COVID-19                   pandemic.                  In


                         tian,        the      choice           of law              and      forum            selection                 clause             provided              for     governance                   by      Missouri             law


                    · and            further          provides                 that                     action             brought                 to    enforce             or construe                 the     terms             of this
                                                                                           "any

                                                                                                                                                                                                                      Missouri."
                         Agreement                    shall         be        brought             only         in     the         Circuit           Court           of    St.     Louis          County,                                      M.       at


                         5.      .


                                         The      tian          court,              however,                  noted            the       controlling                  weight            that      should          be.afforded                    to      a


                         forum          selection               clause                 and       stated             that        a future                 motion           to dismiss                based             upon         forum         non


                         conveniens                    could              be        successful                  as         a    result.                 Despite           that,         the       H_aag court                 ruled         on     the



                         pending               TRO           request               due       to the           emergency                       basis         of the        application                 and       the        likelihbod            that




                                                                                                                                    20 of 32
                                                                                                                                    15 of 29
 202°°¹¹7104¹                                                                                                                                                                                                                        IE Index NO.
                                                                                                                                                                                                                                     INDEX    #: E2020003i56
                                                                                                                                                                                                                                                    E2020003156
                                                                                                                                                                                                                                                             56
FILED:
(             MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              02:82 PM
                                                    PM|
N
             20-12094-mew
NYSCEF DOC.BMO'NRUE
             NO. 72         Doc 12-4                                                                     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                            RECEIVED
                                                                                                                                            RECE
                                                                                                                                                    Exhibit
                                                                                                                                                     NYSCEF:4 07/17/2020
                                                                                                                                                                      20
                     COUNTY   CLERK                                                                      07/09/2020
                                                                                                                  Pg 22 of 33
                                                                                                                            0 :&O P]
    NYSCE F DOC.         NO.     65                                                                                                                                                                        RECEIVED                   NYSCEF:                    07/09/   2 02 0




                                                                                                                                    -10-


               "it may             be     equally                  difficult             to    get            a hearing             on     an         emergency                     basis         in state             court          in.light          of

                          pandemic."
               the                                          Id.     at      8.     The            court             in Hart         granted                expedited                  relief       due       to        the          emergency


               circumstances,                           while              noting             that            as the       case          progressed,                       the     forum           selection                 clause            would


               likely          ultimate|y                   land           the         litigation               in the        forum             chosen                by     the      parties            in their             agreement.


                                 The          other           cases               cited            by         Defendants                   in support                   of       dismissal            and         the          Puerto             Rico

                                                                                                                                                                                            Shareholders'
               forum             are          not      on          point.                For         example,                  in     In        re        Salomon                 Inc.                                               Derivative


                                                                                                  (2nd
                   Litigation,            68          F3d           554,           558                         Cir     1995),             the         court           declined              to     enforce               an          arbitration


               agreement                      before               the         NewYork                    Stock          Exchange                     where           the        New        York      Stock             Exchange                      had

                                                                                                                                                                           question."
               "refused                 the     use           of     its       facilities                to    arbitrate            the         dispute            in                               In Moss              v      BMO            Harris


               Bank,             N.A.         114           FSupp3d                     61,        64         (EDNY           2015),             aff*d          sub        nom.          Moss        v First            Premier                 Bank,

                                                     (2nd
               835           F3d        260                       Cir       2016),                a clause               selecting                   an     arbitral             tribunal          could          not          be         enforced


               because                  the     tribunal                   could             no     longer             accept            arbitration                  claims             involving           consumers                         due      to


               a consent                  judgment                       with          the        Minn6acta                   Attorney                 General.                  Finally,         Kemper                Mortgage,                     Inc.


               v Russell                  No.          3:06-CV-042,                               2006              WL       355613,                 at    *3     (SD         Ohio          Feb      16,      2006),                 involved                a


                   contract             selecting                    a         court          that            did      not      exist,           and            McConnell                    Douglas               Corp.                  v   Islamic


                                                                                                                                    (81h
                   Repub!!c              of         fran,          758            F2d             341,          346-47                          Cir        1985),             dealt         with         a   permissive                         forum


                   selection             clause              and           a forum                 that        was       both        permanently                           unavailable                and         unable                  to deliver


               fair       justice         due          to the            overthrow                       of the        Iranian            government                         by extremist                revolutionaries.                             The


                   factual          scenarios                      in each                case            is too         dissimilar                   to    the       facts         in the         case           at     bar         to       provide


                   meaningful                  instruction.



                                 COVID-19,                          while              a dangerous                       virus           that         certainly              disrupted               the     every                  day       lives      of


                   New         York       citizens                 and           the      day-to-day                     operation                   of the           New          York        courts,         has            not         rendered


                   the     New          York           courts                  permanently                          uñavailable.                      Indeed,                some,           though            not           all,     New         York



                                                                           .                         .




                                                                                                                              21 of
                                                                                                                              18 of 32
                                                                                                                                    29
  202°°7171041                                                                                                                                                                                                                 IE Index
                                                                                                                                                                                                                               INDEX            #: E2020003156
                                                                                                                                                                                                                                                NO.            56
                                                                                                                                                                                                                                                      E2020003156
 FILED:
fl!            MONROE
                 NROE COUNTY CLERK
                      COUNTY CLERK 07/17/_2020
                                   07/17/2020 03:38
                                               0 2 : 8 2 PM
                                                         PMj
NYSCEF DOC. 20-12094-mew
N           NO. 72                                                 Doc 12-4
                                                                          CLERK
                                                                                                     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                     07/09/2020Pg 23 of 33
                                                                                                                        08:40
                                                                                                                                        RECEIVEDExhibit
                                                                                                                                        RECE     NYSCEF:4 07/17/2020
                                                                                                                                                                  20
                                                                                                                              PM|
      NYSCEF   DOC.         NO.      65                                                                                                                                                               RECEIVED                   NYSCEF:                   07/   09 / 2020




                      Judicial            Distdets           began              accepting                   new        court         filings        in new               matters               on     May            18,       2020,          less


                      than         two      weeks         after           the      commencement                                 of the          Puerto             Rico          action.


                                     "Forum              selection                    clauses                  are        enforced                 because                     they           provide                certainty                 and

                                                                                                       disputes."
                      predictability                 in the        resolution                   of                               Brooke             Group               v JCH           Syndicate                    488,            87     NY2d


                      530,        534       (1996)..S               e ajI.sg,           Boss           v American                    Express                Fin.     Advisors,                  Inc.,          6 NY3d                242,      247


                      (2006).             A forum         se       êction             clause             is "'prima               facie         valid        and         enforceable                       unless              it is shown



                      by     the      challenging                  party          to       be        [,inter         alia,]       unreasonable,                          unjust,              [or]        in    contravsation                        of

                                     policy.'"                                                                                                                                                                      (4*
                      public                           Erie        Ins.         Co.        of NY v AE                  Design,            Inc,,         104        AD3d               1319,          1320                     Dept          2013)


                      (citafien            omitted).           Seg.also,                   Trump               v Deutsche                 Bank          Trust           Co.       Ams.,              65        AD3d           1329,           1331


                      (2"d
                               Dept         2009)        (citation              omitted)               ( "A contractual                        forum          selection                 clause             is prima             facie         valid


                      and         enforceable?unless                              it is shown                    by       the     challenging                      party         to     be      uñieasonable                              unjust,


                      in contravention                       of public                policy,           invalid            due       to fraud           or overreaching,                              or        it is showing                  that


                      a trial       in the         selected               forum            would            be       so       gravely           difficult           that         the     chalisaging                         party         would,


                      for    all practical               purposes,                    be    deprived                  of its day               in court'").                "It    is the         policy             of the           courts           of

                                                                                                                                                                                                                                                                      '
                      this        State       to    enforce             contractual                     provisions                 for        choice          of        law      and         sciection                  of    a forum               for

                      litigation."                                                                                                                       (15
                                              Koob        v IDS             Fin.        Servs,,                213        AD2d           26,      33                Dept           1995).


                                      Moreover,               General                  Ob|igaticñs                    Law        Section            5-1402(1)                    "opened                  New        York            courts         up


                 .    .to    parties           who.       lacked                New         York            contacts               but         who          had          (1)      .engaged                     in   a        transactions



                       involving             $1    million         or      more,            (2)       agreed              in their        contract             to submit                 to the            jurisdiction                   of New


                      York         courts,         and              chose              to apply                New         York         law      pursuant                to General                   Obligations                      Law       §5-
                                                             (3)

                       1401."
                                         IRB-Brasil            Ressequros.                           S.A.       v Inepar             Invs..        S.A..           20      NY2d          310,         315           (2012).               Section


                       5-1402             "permit{s}          parties             to select               New         York        lawtogovern                        their        contractualrelationship                                       and

                                                                                                                                                                                                contacts."
                      to avail            themselves                 of     New            York           courts              despite           lacking             New           York                                        Ld. Clauses




                                                                                                                           22 of
                                                                                                                           19 of 32
                                                                                                                                 29
 2 2 ¹                                                                                                                                                                                                                   Ils Index NO.
                                                                                                                                                                                                                         INDEX     #: E2020003156
                                                                                                                                                                                                                                         E2020003156
                                                                                                                                                                                                                                                  56
FILED:
(      MONROE
         NROE COUNTY
              COUNTY CLERK
                     CLERK 07/17/2020
                           07Z17/2020 03:38
                                      02:32 PM
                                            PM)
NYSCEF DOC. 20-12094-mew
N           NO. 72 COUNTY Doc 12-4
                            CLERK
                                                                                                 Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                 07/09/2020Pg 24 of 33
                                                                                                                     08:40 Pl
                                                                                                                                    RECEIVED   Exhibit
                                                                                                                                                 NYSCEF: 4 07/17/2020
                                                                                                                                    RECE11tBBleM15$E"2|BRG35billlB1/RO20

    NYSCEF   DOC.      NO.       65                                                                                                                                                                RECEIVED                NYSCEF:            O'7 / 09 / 2 020




                                                                                                                             -12-



                falling         within         the      ambit              of Section                  5-1401            and        5-1402              are       enforced                 "regardless                   of whether

                                                                                                                                                                York."
                    there       is a connection                        between               the          transaction                   and       New                             ABB,         Inc.       v Havtech,               LLC,

                                                            t
                    176     AD3d          580          (1       Dept           2019).             The       Court            of Appeals                   stated:

                                                                                                                                    partes'
                                                 Notably,                  our       solicitude                  of      the                             agreement                       has        been
                                                 shaped                 by       New          York's               unique              status           as       a       global            center           of
                                                 finance                   and         commercial                        transactions.                         As          the         Court            has
                                                 recognized,                       "[i]n      order           to        maintain              [New             York's]            pre-eminent
                                                 financial                 position,              it is important                      that the              justified           expectations
                                                                                                                                       protected"
                                                 of the             partes           to     the        contract               be                                  ( J.     Zeevi           & Sons              v
                                                 Grindlays                   Bank           [Uganga],                   37      NY2d           220,           227         [1975];            see        also
                                                 Bluebird                  Partners               v First          Fid.        Bank,             94     NY2d              726,         739      [2000]
                                                 [concluding                       that      refusal               to    enforce               contract                  could         "engender
                                                 uncertainties                         in    the          free          market             system                in       connection                    with
                                                 untold               numbers                of    sophisticated                        business                 transactions-                      a not
                                                 insignificant                     potentiality                  in the            State         that         harbors             the        financial
                                                 capital              of     the      world"]).              That            policy           is further                 illustrated               by    the
                                                 legislative                   enactment                    of     statutes               that        "promote                   and        preserve
                                                 New            York's             status           as     a commercial        center    and    . . . maintain
                                                                                                          parties"
                                                 predictability                      for      the                  (IRB-Brasil        Ressaguros,        S.A.                                                  v
                                                 Inepar               invs.,         S.A.,         20       NY3d             310,        315-16[2012].                           . . .


                    Duetsche             Bank           Natl.          Trust         Co.          v Flaqstar                 Capital             Mkts..           32        NY3d            139,        162        (2018).

                                                                                   Defendants'
                                 The          Court          rejects                                               argument                   premised                    upon           the       unavailability                 of    the


                    New         York          courts             during              the          COVID-19                      crisis.           Defendants                         did       not        seek            temporary


                    emergency                 relief        in Puerto               Rico          until      the        designated                    forum           reopened.                    Rather,              Defeñdants


                    sought        to     pursue             their          claims           as     if the        forum             se|ecticñ                 clause          negotiated                   by sophisticated,


                    well     represented                    entities             was        a complete                       nullity       and          of     no        continuing                force.          At    the    outset,


                    the     parties           took      advantage                     of General                   Obligations                    Law           Section              5-1402             and        agreed         to the



                    certainty            of     New          York            law       and          a      New           York          forum            for       a      multi-mil"on                    dollar          real    estate

                                                                                                                                                                                                                        Defendants'
                    transaction                involving                   property               in      Puerto              Rico.           The            Court           disagrees.                  with       ,


                    analysis           on that          issue           and         deems               it counterintuitive                       to the             reputation                New          York         has    earned                .


                    as a reliable              forum            for    commercial                       parties           to choose                   to litigate            their         disputes.               The      New        York




                                                                                                                        23
                                                                                                                        I0 o f 32
                                                                                                                           of  29
     202°°¹¹71041                                                                                                                                                                                                               IE Index NO.
                                                                                                                                                                                                                                INDEX    #: E2020003156 56
                                                                                                                                                                                                                                               E2020003156
(   FILED:        MONROE
                    INROE COUNTY CLERK
                          COUNTY CLERK 07/17/2020
                                       07/17/2020 03:38
                                                  02:82 PM
                                                        PM
             20-12094-mew
             NO. 72 COUNTY Doc
NYSCEF DOC.8EDÑRUE
N
                               12-4                                                                         Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                               RECEIVEDExhibit
                                                                                                                                                           NYSCEF:4 07/17/2020
                                                                                                                                               RECEIWBBleMB11352GRRQll0%Afirl$3020
                             CLERK                                                                          07/09/2020Pg 25 of 33
                                                                                                                               On:&O PMj
        NYSCEF   DOC.        NO.         65                                                                                                                                                            RECEIVED                  NYSCEF:                   07/   09 / 2 020




                                                                                                                                       -1 3-                                                                                                                     m

                        courts'
                                         policyof                    enforcing                   forum        selection              clauses           absent         exigent             circumstances                          would           not


                        be     served               by         depriving                   parties          of the        forum                      negotiated               because                 of a temporary                         court
                                                                                                                                         they


                        closure           during                 the        pandemic.




                                                               First-In-Time


                                         The         Puerto                Rico            Action         was      commenced                     on        May    8        2020,         while        the        New          York         Action


                        was        not        commenced                              until        May       18,    2020.             CPLR           3211(a)(4)                allows,           but        not     require,               a court
    ,

                        to dismiss                  an         action           on         the     ground            of another             action          pending,               The        Court             possesses                   broad


                        discretion                  in making                       sucli         a determination.                       Whitney            v Whitñêy,                  57    NY2d               731,         732        (1982).


                                         "New             York            courts             generally               ollow        the     first-in-time              rule,        which          instructs              that        'the     court


                        which        has            first        taken              jurisdiction                 is the        one       in which           the      matter             should             be     deterrnined                    and

                                                                                                                                 interfere.'"
                        it is a vio!ation                        of the              rules          of    comity          to                               L-3    Communications                                 Ôorp.         v SafeNet,


                                                                                    (1**
                        h,          45        AD3d                   1,    7                  Dept          2007).             However,               priority        should              not         be        determined                    "in      a

                        'mechanical'                        way"
                                                                            and         "special              circumstances                      may        warrant           deviation                from           this      rulë       where


                        'the       action             sought                   to     be         restrained             is vexatious.                  oppressive                  or     instituted               to        obtain         some

                                                                                     advantage.'"
                        unjust           or     inequitable                                                        M.      (citations               omitted).


                                         However                          where              there         is a forum                selection             clause,           an      action           commenced                          outside


                        the       forum              is        not        insulated                  by    being          the      first-to-file.              See         Carlyle           CIM           Agent,             LLC          v Trey


                                                                                                                                (1"I
                        Resource                     I, LLC,                148         AD3d              562,       564                 Dept         2017).          In     Carlyle,            the        Appellate                    Division


                        reversed                a grant                   of        a CPLR                3211(a)(4)               motion            where           the      Defendants                        had       ccatractually


                        agreed                not         to     file       claims                outside          of      New          York,         as    doing           so       constituted                  a     breach              of      the

                        parties'
                                              mandatory,forum                                        selection                 clause.          The         Court            held:        "Thus                  absent              Plaintiff's


                        consent,                it        is     therefore                    improp.er              to      dismiss            the        New        York            actions              pursuant                 to      CPLR




                                                                                                                                  I(B of
                                                                                                                                  24  of 32
                                                                                                                                         29
(1202                                                                                                                                                                                                                  Its
                                                                                                                                                                                                                        INDEX    #: E2620005156
                                                                                                                                                                                                                           Index NO.            56
                                                                                                                                                                                                                                       E2020003156
 FILED: MONROE
          5ROE COUNTY CLERK
               COUNTY CLERK 07/17/2020
                            07/17/2020 02:82
                                       03:38 PM
                                             PM
NNYSCEF     DOC. 20-12094-mew
                 NO. 72                                           Doc 12-4                            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                      07/09/2020Pg 26 of 33
                                                                                                                                         RECEIVEDExhibit
                                                                                                                                         RECEl    NYSCEF:4 07/17/2020
                                                                                                                                                               W20
                                          COUNTY                            CLERK                                        08:40 P
   NYSCEF    DOC.      NO.        66                                                                                                                                                  .          RECEIVED                NYSCEF:                 07/09/2020




                                                                                                                                  4-


                    3211(a)(4)."
                                               Id.        See          also,            Somo            Audience                Corp.           v Perloff.                Index       No.       652354/2019,                         2019


                    WL      3557508,                 at *1        (Sup             Çt        NY Co 2010)                   ("a    party's              first-filed           action          in another                jurisdiction


                    cannot         be     used            to procure                     a dismissal                where,          as         here,         a mandatory                  forum           ée!êction             clause


                    requires            the          case              to         be          brought           in        New          York"),                  Mechoshade                        Corp.            v     Designed


                    Performance                  Asson.,                    Inc.,         11     Misc3d              1081(A),              *3     (Sup           Ct       Q ueens            Co       2006)         ("Insofar               as

                                                                                                                                                                          partes'
                    the      forum            ca!ection                     and           choice           of       law         clauses                of     the                          agreement                     are         valid,

                    Defendants'
                                                arguments                         for        dismissal              pursuant              to the            first-in-time             rule       of     CPLR            3211(a)(4)


                    are    without          merit").              Here,             the        parties         likewise           agreed               to a mandatory                      forum           selection              clause


                    in the       Agreement,                       as        set        forth       supra,           and'consequently                                the     first-in-time                rule      is irrelevant.


                                                                                                                                                                                                                           (4"'
                                   Defendants                      cite           to      In     re      Perceptron.                   Inc.       Negelsong),                       34       AD3d              1215                   Dept


                                                     that        the         Fourth             Department                   affirmed              a trial           court's         application                 of the         first-in-
                    2006),         noting


                    time        rule    when              declining                 to       issue        an    anti-suit           injunction                  in connection                     with        a prior       pending


                    proceeding                in Michigan                      that           sought          to ccñfirm            an         arbitration                award.          The      Fourth           Department


                    stated:


                                                     As     a matter                    of New           York        State         policy,             the      rule       has      been          stated
                                                     that         proceedings                            begun             in     another                    State          should              not        be
                                                     interfered                        with           unless          there               is     some              necessity                    shown.                                            .

                                                     Generally                    the         court       which           has     first        taken          jurisdiction                is the         one
                                                     in which                 the        matter           should           be      determined                        and       it is a violation
                                                     of     the        rules            of     comity          to    interfere.


                    Id.    at    1215.


                                   Areview                 of the            Fourth             Department's                     record           on        appeal          in Perceptron                      reveals         thatthe


                    lower         court         in        that      matter                   faced        a     license           agreement                       governed                 by      New           York          law      and



                    requiring           arbitration                    of disputes                    in New         York.         While               Defendants                   herein         cite        favorably             to the


                    Fourth         Department's                             decision             in Perceptron                    in support                  of their         position,              there       are      important




                                                                                                                          25 of 32
                                                                                                                          20 of 29
 22 ¹                                                                                                                                                                                                                    IE Index NO.
                                                                                                                                                                                                                         INDEX    #: E2020003156
                                                                                                                                                                                                                                        E2020003156
                                                                                                                                                                                                                                                 56
FILED:
(      MONROE
         NROE COUNTY
              COUNTY CLERK
                     CLERK 07/17/2020
                           07717/2020 03:38
                                      02: 82 PM
                                             PM1
NYSCEF DOC. 20-12094-mew
N           NO. 72     UNTY
                            Doc 12-4
                              CLERK
                                                                                            Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                               RECEIVED
                                                                                                                               RECEW
                                                                                                                                       Exhibit
                                                                                                                                        NYSCEF:4 07/17/2020
                                                                                                                                                        020
                                                                                            07/09/2020Pg 27 of 33
                                                                                                                08:40 P1d
    NYSCEF   DOC.      NO.        65                                                                                                                                                             RECEIVED                  NYSCEF:                   07/09/2020




                                                                                                                             -15-


                differences                  that         distinguish                 the        pending                     matter            from           Perceptron.                         Perceptron                      was            a


                    Michigan             corporation,                and       while         PVS             was         a Delaware                       entity         at one          time          doing            business                in


                    New      York,          PVS        acknowledged                         that        it had           dissolved                  long          before           the      New             York         action          was


                commenced.                        Thus,           Perception                did        not         involve             an      active            New          York        entity.            In contrast,                 this


                    pending             action        involves              a transaction                     negotiated                     and      executed                     in New           York           and      involving


                active            Defendant                 entities          with         principal                   places           of     business                  in   New          York.            See         Complaint,


                M15-16.                  Moreover,                in Perceptron,                       the        Michigan                  arbitration                 proceeding                  concluded                     with      an


                arbitration                award,           and        PVS         acknowledged                               in the         course              of the        Michigan                    action         that      it was


                    aware          of      that       proceeding                     but        felt         it        was          abandoned                         after        Perceptron                       stipulated               to

                                                              SVI.2
                    discontinue                  as    to                    The        subsequent                            Michigan                   action              was      brought                 to        confirm            the


                                                                                                                                                                      infancy,3
                    arbitration             award.           Here,           the      Puerto                 Rico            Action.is              in     its                             and             Posadas                did      not


                    knowingly              disregard               proceedings                     occurring                    in the         other         forum.


                                  The       circumstances                       presented                    warrant                 exercising                  discretion                to    favor            the      New           York


                    action         The       pending               matter          relates              to-a           transaction                  that         was          negotiated                    and         executed                in


                    New       York          by     sophisticated                     éñtities            with            a     principal             place              of    business                 in     New          York          who


                    chose         a New            York       forum           and          agreed                 to    the         application                  of     New         York         law.         In addition,                 the


                    proceeding               was          filed        in    Puerto           Rico            only            due       to     exigent                 circumstances,                            the      COVID-19


                    pandemic.               This       litigation            can      now          be        handledin                   the       proper              forum         as     the        coult            closure          was



                    only     temporary.



                                                                                                        .                                                                                              .


                                  ²
                                      The    lower        court      in Pe cepticñ                 noted           in its Decision                 that     it seemed          likely that                 PVI had chosen                  to
                    ignore     a multitude            of signs          that the arbitraticñ                      precéeding                 was ongoing                 in Michigan.

                                  3
                                  Indeed,   at Special Term;                           Counsel               for POsadas                 represented                   to the Court             that       the     Puerto         Rico
                    Action     has recently   been reassigned                               to a new judge                      after       the original              judge        recused          due       to a conflict.




                                                                                                                       26 of
                                                                                                                       23 of 32
                                                                                                                             29
      202°°7171041                                                                                                                                                                                                             1E Index
                                                                                                                                                                                                                               INDEX             #: E2929993156
                                                                                                                                                                                                                                                 NO.            56
                                                                                                                                                                                                                                                       E2020003156
li   FILED:        MONROE
                     NROE COUNTY CLERK
                          COUNTY CLERK 07
                                       07/17/2020
                                          / 17 / 2020 03:38 PM
                                                      02:52 PM
             20-12094-mew
NNYSCEF DOC. NO. 72
                                                                    Doc 12-4                      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                     RECEIVEDExhibit
                                                                                                                                                  NYSCEF: 4 07/17/2020
                                                                                                                                     RECEINiBBteMMtEE2gEngl5%Jtig16%02 0
                                                                          CLERK                                   of 33 : 50 PMI
                                                                                                  07/09/202 Pg 28 0_08            .
      NYSCEF   DOC.      NO.         65                                                                                                                                                                 RECEIVED                  NY SCEF :                 07 / 0 9 / 2 02 0




                                                                                                                                    -16-


                                                 parties'
                                     The                            exclusive              junsdiction                        provision                ñegctiated                  and      agreed                 to     by   the        parties


                      mandates                  denial         of    the       CPLR           3211(a)(4)                        motion                 on      the     first-to-file              grounds..




                                                     Reasonableness                               of        the         Forum              Clause


                                     Defendants                     also         seek         dismissal,                        arguing                 that         the      forum          clause                at      issue           herein


                      should          be     set       aside           because               it is unreascñable                                  and         unjust.             Defendants                   also         contend              that


                      Monroe              County            is      not       a proper              forum                under             the         clause,             even          if the         clause             is invalid.                As


                      noted          supra,          forum             selection              clauses                    are         '"prima            facie          valid        and       enforceable                         unless.              . .


                      showñ           by      the        challenging                 party             to      be        . . . unreasonable,                                 unjust,         [or]        in     contravention                          of

                                     policy.'"
                      public                              Erie         ins.      Co..        104            AD3d               at     1320.             A      forum           selection                clause             may          also          be


                      invalidated                where           "it is shown                that           a trial           in the        se!eded                   forum         would           be        so        gravely           difficult

                                                                                                                                                                                                                                           court."
                      that     the        cha||enging                  party       would,               for       all    practical                purposes,                  be     deprived               of       its day          in


                                                                                                                                                                                                  {4th
                      Chiarizia             v Xtreme                Rydz         Custom                  Cycles,                43         AD3d             1353,           1353-54                        Dept            2007).


                                     The         Court           has       set     forth          the         provisions                    of General                     Obligations                  Law         Section               5-1402


                      supra,         and         those         statutony             requirements                             are      met        here:          the        transaction                  at issue              exceeds                $1


                      million,            the       parties               agreed             to         submit                 to      New             York's              exclusive                jurisdiction,                    and          the


                      Agreement                    provides               that       it is to           be        "governed                      by,        iñterpreted                  under,          and            construed                an.d

                                                                                                                                                                                    York,"
                      eñforced              in      accordance                    with,           the         laws            of      the        State           of     New                             Agreement,                        §14.13.


                      Where               Section           5-1402               applies,                   New           York             courts              cannot             refuse           to     enforce                 the        forum


                      se!edion               clause              based            upon             considerations                                of     reasoñableness                             or     convenience.                          Seg

                                                                                                                                                                                  (4th
                      Rochester                  Cmty,           Sav.         Bank         v Smith,                     172        AD2d           1018,              1019                  Dept          1991).             A court            does


                      not        even           have         discretion                 to        consider                     a      forum              non          conveniens                    argument                      where               an


                      agreement                   meets             the       requirements                          of    Sections                    5-1401               and     5-1402.               Sgg            Honeywell                 Intl.




                                                                                                                              27
                                                                                                                              2 2 of  29
                                                                                                                                  o f 32
 202°°¹¹7104¹                                                                                                                                                                                                        IE Index NO.
                                                                                                                                                                                                                     INDEX    #: E2020003156
                                                                                                                                                                                                                                    E2020003156
                                                                                                                                                                                                                                             56
FILED:
(             MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              02:82 PM
                                                    PM|
NYSCEF  DOC. 20-12094-mew
NW§ggyp5R&ÑItUE
                NO. 72 .COUNTY Doc 12-4
                                 CLERK
                                                                                                  Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                  07/09/2020Pg 29 of 33
                                                                                                                      08;&O
                                                                                                                                     RECEIVED   Exhibit
                                                                                                                                                  NYSCEF:4 07/17/2020
                                                                                                                                     RECE UtB8t961N13E21150205%l9157147p0 20
                                                                                                                            PN)
    NYSCEF   DOC.        NO.       65                                     .                                                                                                                    RECEIVED                 NYSCEF              :         0 7 / 09/2020




                                                                                                                             1 7-

                                                                                                                                        (18t
                    Inc.     v. ARC          Energy             Servs.,                Inc.,         152     AD3d         444                    Dept            2017).         Under          these        provisions                    "[a]


                    New          York        court        may                 not      decline             jurisdiction                 even          if    'the         only      nexus           is the           contractual

                    agreement.'"
                                                 Carlyle,                 148         AD3d            at    564.


                                   "The       purpose                of General                      Obligations                 Law        §5-1402                    is to enhance                  New      York            as        'one

                                                                                                                                          Centers,'
                    of     the    world's            major           financial                  and        commercial                                               by      'encourag[ing]                    the       parties              to

                                                                                                                                                                                                                             law'
                    significant              commercial,                            mercantile               or      financial             contracts                   to     choose            New         York                         and

                    forum."
                                     jd.     (citation           omitted).                    "The         statute's             proponents                       wanted           to     avoid         any         'uncertainty


                    about          any       aspect             of        the         ability         of    a     contracting                    party            effectively             to    submit              itself          to     the

                                                                                           Court,'
                    jurisdiction             of the       New                 York                         as     itwould           'almost                certainly             operate          to deterthe                   parties

                                                                                                                                     '"
                    from         selecting           New         York                law        in the       first     place               jd.       (citation              omitted).


                                   As      such,         the     forum                 selection                clause         at   issue             herein              is not        unreasonable                    or unjust


                    as     argued           by     Defendants..The                                sophisticated,                    well          represented                      parties        took         advantage                        of


                    Geétion          5-1402            and           agreed                to the      certainty             of New              York            law      and      a New        York          forum           for        their


                    multi-million                dollar         transaction,                         despite           the       fact       that           the      transaction                involved               real          estate


                    located             in Puerto            Rico.              Dismissal                  is not      warranted                     on     this        basis.


                                    Likewise,             dismissal                    is not         warranted              because                  Defendants                    have        not     established                       that

                                                                                                       venue.4
                    Monroe               County            is        an         improper                                       Initia||y             the         Court           notes         that      the         Agreement



                    spedñcelly               and       unambiguously                                 waives          objections                  to venue               in the      New        York       State          Supreme


                    Court.          See       Agreement,                        §14.14.               The         Agreement                    did        not      require          venue             in any         particular




                                     It is telling that Defendants     do not seek to transfer venue to a more convenient   county                                                                                           located             in
                    New York          pursuant     to CPLR 510 and 511. Defendents        argue that Monroe  County is not proper,                                                                                           s.o the
                    litigation      should proceed      instead   in Puerto Rico.




                                                                                                                       28 of
                                                                                                                       23 of 32
                                                                                                                             29
 202°°¹¹7104¹                                                                                                                                                                                                             IE Index NO.
                                                                                                                                                                                                                          INDEX    #: E2020003156
                                                                                                                                                                                                                                         E2020003156
                                                                                                                                                                                                                                                  56
FILED:
fi            MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              02 : 82 PM
                                                      PM)
NYSCEF DOC.
N
            20-12094-mew
            NO. 72 COUNTY Doc 12-4                                                                     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                          RECEIVED  Exhibit
                                                                                                                                                       NYSCEF:  4 07/17/2020
                                                                                                                                          RECE INBBk01(BitSE2ElzNI5%IlgB'12s$0 20
          UM6FÜiUE          C LERK                                                                     O'7 / 09/2020     0
                                                                                                                Pg 30 of 33 : 40 PN)
     NYSCEF   DOC.        NO.        65                                                                                                                                                             RECEIVED                NYSCEF:                  07/09/2020




                                                                                                                                 -1 8-


                     county           in     New              York          and       did        not      set        forth       that        venue         was         waived                only       to    the        extent            that

                                                  "proper"
                     venue           was                                   under           the      CPLR's               default          venue           provisions.


                                     "The          fundamental,                           neutral            precept            of coritract             interp.retation                     is that         agrasmênts                     are

                                                                                                 parties'            intent."
                     construed                in accord                     with      the                                              Greenfield               v. Philles               Records,               98        NY2d            562,       .


                     569      (2002).              "'The             best      evidence                  of what             parties         to    a written            agreement                      intend         is what              they

                                                         writing."'
                     say        in        their                                     Ld.      "Thus,              a      written              agreement                  that            is     complete,                   clear            and

                                                                                                                                                                                                                                   terms."
                     unambiguous                             on     its     face       must             be     eñforced              according              to        the     plain           meaning               of     its

                                                                                                                                                                                                                     jurisdiction."
                     M.     New York's                        Supreme                 Court            is "a single              great        tribunal          of general                   state-wide


                     Schñêidêr                v Aulisi,                307         NY376,               381      (1954).           See        also,       Matter             of Grune               v Grenis,               171        AD2d

                                  (40
                     1070                   Dept              1991).

                                                                    parties'
                                     Here,              the                           Agreement                      is unambiguous                        and         sets         venue              in    New          York           State

                                                                                                                                                                                                                     Defendants'
                     Supremê                  Court.                 The           parties             waived            objecticns                 to    venue,                  and         as     such,


                     objection              to venue                   of this         action            in Monroe                County            is directly              contrary               to the      deal             struck         by

                                                             Defendants'
                     the      parties.             If                                      interpretation                     were        correct,          then            the     Agreement                   would              contain


                     a     provision                    providing                   that         the         parties            "irrevocab|y                and             unconditionally                         waive[d]                any


                     objectica               to the               laying       of venue                 of any         action           . . . In the        Supreme                     Court        of the         State           of     New

                     York"-          but                       to     the      extent            that        venue           was                          proper,                 Such         a reading                 fails      to     give
                                                  only                                                                                   already


                     any        effect            to     the        waiver           to      objections                 to    venue,              and    "(a)      contract                  'should          be      read          to     give

                                                               provisions."'
                     effect          to     all        its                                       God's          Battalion               of    Prayer            Pentecostal                        Church,            Inc.         v      Miele

                                                                                                                                                                Defendants'
                     Assoc..              LLC,           6 NY3d              371,          374         (2006)          (citatioñ          omitted).                                                reading           of the            clause


                     would           allow             them          to     both          waive          all    objection               to    venue,            but     also        object             if a matter                 was       not




                                                                                                                             29 of
                                                                                                                             24 of 32
                                                                                                                                   29
  ²®²®®¹                                                                                                                                                                                                               IEIndex #: E2929993156
                                                                                                                                                                                                                        INDEX NO.             56
                                                                                                                                                                                                                                     E2020003156
 FILED:
fi       MONROE
           NROE COUNTY CLERK
                COUNTY CLERK 07/17/2020
                             07/17/2020 02
                                        03:38
                                           : 82 PM
                                                PM                                                                                                                                                         .
             20-12094-mew                                       Doc 12-4                       Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                  RECEIVEDExhibit
                                                                                                                                  RECEW
                                                                                                                                                  4 07/17/2020
                                                                                                                                                            20
NNYSCEF DOC. NO. 72                                                                                                                        NYSCEF:
                                                                       CLERK                           /2020
                                                                                               07 /09 Pg         08 : 40
                                                                                                           31 of 33      PH .
     NYSCEF   DOC .    NO.      65                                                                                                              ,_,                                               RECEIVED               NYSCEF:                 07/09/2020   .




                                                                                                                                -19-


                  placed              in     their        preferred                  venue.                     Venue                  in     Supreme                     Court,          Monroe                County            is      as


                  appropriate                   as      venue          would              be      in the            Su preme                  Court           of     any       other         county             in New          York.

                             ..
                                                        Defendants'
                                  In sism,                                               motion           to        dismiss                 in DENIED.




                                  Preliminary                   Injunction


                                  Posadas                 requests              that        this         Court             exercise               its    discretion                 and       enforce            the     exclusive


                  forum       se!eétion                  provision              by        enjoining                 the         parties          and         requiring              litigation           only         in the     forum


                  agreed           upon            in the        Agreement.                        New          York             court         can       enjoin             a party           from        pursing            litigation


                  in another                júrisdiction               "[i]n     the        interest                of preventing                       duplicative                 litigation           that     might         lead      to



                  conflicting                result,        and         to      prevent               the           waste             of     judicial          resources                  and        unnecessary                    legal

                  expenses.''                                                                                                                                                                              (15t
                                               Jay       Franco              & Sons               Inc.      v       G    Studios,               LLC,          34         AD3d         297,        29.8                Dept       2006).


                                                                                                                                                                                  shopping.5
                  Such        injunctions                   have               been            used            in       the       context               of     forum                                           _S.qg    Interested


                                                                                                                                                                                      (15t
                  Underwriters                     at    Lloyds          v. H.D.I.                Ill Assocs.,                    213         AD2d            246,          247               Dept         1995)         (enjoining


                  Colorada                  action        brought               to evade                 New            tork           standards                   for     material           misrepresentations                            in


                  an    employment                        contract);                 IRB-Brasil                     Ressequros,                         59    AD3d             at     367        (enjoining             paity       from


                  pursuing                 !!t!gation       in Brazil            under             Brazilian                    law     toevade               governing                 law      clause           providing             that


                 . New       York            law     applied).                       .



                                  Moreover,                 New         York             courts          have            endorsed                the         use         of anti-suit            injunctions             toenforce


                  forum         se!ection                clauses.See                       Indosuez                     Int'I     Fin.,       B.V.       v Nat'I            Reserve              Bank,          304     AD2d           429,




                                  6
                              While Puerto Rico does appear         to have some laws that could appeal to Dafõhdâñts             in this case,
                  the Courtis   not concluding      that Defendants    herein engaged    in forum shop ping.    It is uncontroverted      that
                  the COVID-19      pandemic     precluded    Defendâñ‡s    from commencing      an action in New York on May 8, 2020.
                  There is no indication     that Defendants     sought tocommarrce      this action in New York as an emergsñcy
                  application  during the court shut down, butnavartheless,          the Court dec|iñês    to conclude    .that Defendants
                  sought        out the Puerto                  Rico     forum            solely         because                of laws        more       favorable            to their       litigation         posit|ca.




                                                                                                                          30 of 32
                                                                                                                          2B of 29
  202o07171041                                                                                                                                                                                                         IE Index
                                                                                                                                                                                                                       INDEX             #: E2020003156
                                                                                                                                                                                                                                         NO.            56
                                                                                                                                                                                                                                               E2020003156
 FILED:
[g             MONROE
                 ¯NROE COUNTY CLERK
                       CO¯UNTY CLERK 07/17/2020
                                     07/17/2020 02:82
                                                03:38 PM
                                                      PM
             20-12094-mew Doc 12-4
NNYSCEF DOC. NO. 72
                                                                                                   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                                                      RE
                                                                                                                                               Exhibit
                                                                                                                                         CE NBMem
                                                                                                                                      RECEIVED  NYSCEF:4 07/17/2020
                                                                                                                                                             30 2 0
                     COUNTY CLERK                                                                  07/09/2020Pg 32 of 33
                                                                                                                      Osra0 PM
     NYSCEF   DOC.      NO.          65                                                                                                                                                         RECEIVED                 NYSCEF:                  07/09/2020




                                                                                                                              -20-


                              (1't
                     430              Dept         2003)                                     the        grant      of a preliminary                      inunction               to enjoin             litigation             brought                          .
                                                                   (affirming


                     in violation                of "mandatory                    choice                of law       and        forum             selection             clauses");                 Pers.           Sportwear                 v


                                                                                      (1"
                     Silverstein,                 91      AD2d           507                     Dept           1982)         (deciding               that         a "preliminary                     injunction                on     the


                     basis       of the           forum            select|ûñ                clause              contained                 within       the         agreement                   between                 the     parties


                     was      an      appropriate                    exercise                of     discretion").


                                     Here,         sophisticated                      real        estate          satities            âéreed          to have             the     sale         of property                   in Puerto


                                                                                                                                             forum."
                     Rico       governed                   by      New      York             Iaw         in a New               York                              It bears             noting          that        three         of    the


                     causes              of    action           brought               by     Defendant                   in the           Puerto            Rico        action           are      brought                under          the


                     Puerto           Rico             Civil      Code,           invoking,                 for         example,               the        doctrine               of     rebus           sic        stantibus,                a


                     doctrine             that         does        not     exist            in     New          York.         Rebus           sic     stantibus                 allows          a court             to       rewrite          a


                     contract             to     a supposedly                     fair       price.         If the        Puerto             Rico         Action           proceeds                to judgment                    there


                     is a chance                  that         Defendants                    could          achieve             a result             that         would          not     have          had         any        basis       to


                     occur           under             New         York          law,            thus      fundamentally                           undermining                    the      certainty                   the      parties


                     contracted                  for      when           they          agresd              on      the        application                 of      New           York       law         and         a     New          York


                     forum.

                                                                                                                          Posadas'
                                     Accordingly,                    the        Court             GRANTS                                             application                 for     an       anti-suit              injunction



                     restraining                  Defendants                     from             initiating             or     continuing                   to      prosecute                  any        action,              suit      or



                     picceeding                    arisihg           out         of        the      Agreement                        or     any       amendment                         thereto,              or       any       of      the


                     transactions                  contemplated                                                 in any        court        onkida              of the      State         of New
                                                                                       thereby,                                                                                                            York,             including

                                                                                Defendai1ts'
                     the      Puerto             Rico          Action.                                           application                for     an       order        vacating              the      TRO             previously


                     issued           in this           matter           is DENIED.




                                     8
                                    The prcvisicri,    as set forth supra, allows                                             for exclusive              juriradiction           in New         York     State          Suprerne
                     Court      and the federal     court located  in the Southern                                              District       of New York.




                                                                                                                         31
                                                                                                                         2 8 of
                                                                                                                             of 32
                                                                                                                                29
 202°°¹¹71041                                                                                                                                                                      IN Index NO.
                                                                                                                                                                                   INDEX    #: E2020003156
                                                                                                                                                                                                 E2020003156
                                                                                                                                                                                                           56
FILED:
{             MONROE
                INROE COUNTY
                      COUNTY CLERK
                             CLERK 07/17/2020
                                   07/17/2020 03:38
                                              02 : 32 PM
                                                      PM|
NYSCEF DOC. 20-12094-mew
            NO. 72                             Doc 12-4                  Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                                            RECEIVEDExhibit
                                                                                                                     NYSCEF:4 07/17/2020
                                                                                Pg 33 of 33



                                                                                               -21-


                       Posadasfurther                  seeks          an orderrequiring                  Defendantstoexpunge                                  orobtain               a release


          of    any     lis   pendens,           or    the      equivalent             thereof,         issues            in or     as     a result           of        the      Puerto     Rico


          Action,        as     well   as     requiring          Defendants              to obtain            dismissal             of     the    Puerto                Rico      Action.     For

                                                                                                         Posadas'
          the     reasons          stated       herein,         the     Court        GRANTS                                       motion         in that           regard.




                                                                                     CONCLUSION


                       Based           upon      all      of    the     foregoing,            it is the         Decision             and         Order             of     this     Count    that


                                                                                                       Defendants'
          Plaintiffs          requested           relief        is GRANTED,                   and                                  cross         motion            is DENIED.


                       Accordingly,              and       as     the     prevailing           party,         Plaintiff       is directed                to    E-file            a Proposed


          Order        within      thirty     days.




                       Signed          at   Rochester,                New    Yörk        on     July     9, 2020.




                                                                                HON           RABLE            J.    SCOTT               ODORISI

                                                                                Sup         me        Court         Justice




                                                                                           32 of
                                                                                           29 of 32
                                                                                                 29
